[logo.jpg]




March 13, 2008


Al Aladwani
3802 Abalone Cove
Missouri City, Texas


Dear Al:


We have enjoyed our conversations with you regarding your background and a
senior management level opportunity with Sharps Compliance, Inc. (“Sharps” or
the “Company”). I am pleased to offer you the position of Senior Vice President
of Operations with Sharps reporting to me. The offer is contingent upon, (i)
your acceptance of the terms and conditions of employment, (ii) completion, to
the Company’s satisfaction, of reference and background checks and (iii)
satisfactory results of drug testing.


Your compensation will include a base salary of $6,153.85 per pay period
(twenty-six pay periods per year). You will be eligible to participate in a
discretionary bonus program approved by the Company’s Board of Directors.


You will receive a grant of 25,000 options to purchase the Company’s common
stock subsequent to the first ninety (90) days of your employment (subject to
continued employment). All stock option grants are subject to Board of Director
approval and the terms of the Sharps Compliance Corp. 1993 Stock Plan.


As an employee of Sharps, you will be eligible to participate in the Company’s
group benefit program which includes: group health, vision, dental, disability
insurance and 401(k). A summary description of the program, including employee
premiums, is attached to this offer letter.
 
This offer does not constitute an employment contract or guarantee of employment
for any specific period of time since the Company is an“at-will” employer.
At-will employment means that either you or the Company, with or without cause
and with or without prior notice, may terminate the employment relationship at
any time. Additionally, your employment will be subject to the Company’s
policies and procedures, a copy of which was provided to you when you initially
joined the Company.
 


Sharps Compliance, Inc.
 
9220 Kirby Drive Suite 500
 
Houston, Texas 77054
 
www.sharpsinc.com
 
 
 

--------------------------------------------------------------------------------

 


Page 2
Aladwani




Additionally, you agree to enter into a non-compete and confidentiality
agreement consistent with the attached.


Your initial date of employment, subject to the conditions as outlined in this
letter, will be
Monday, March 24, 2008 or such other date as mutually agreed.


We are pleased to offer you this opportunity and are confident that you will
make a measurable contribution to the Company. Should the above be acceptable to
you, please, (i) sign your acceptance of this offer of employment and (ii)
complete and sign the attached Application of Employment including drug testing
and release of information consents. Both items should be faxed to the attention
of Lynn Carnes at 713-660-3583.




Sincerely,


[sig.jpg]


Dr. Burton J. Kunik
Chairman, Chief Executive Officer & President




Attachments




Accepted and Agreed:




_____________________________
Al Aladwani        Date
 


Sharps Compliance, Inc.
 
9220 Kirby Drive Suite 500
 
Houston, Texas 77054
 
www.sharpsinc.com
 
 
 

--------------------------------------------------------------------------------

 